DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-5 and 7-30 of U.S. Application 16/335,704 filed on February 10, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 4, and 5 have been entered.
Claim 6 has been cancelled.


Rejections under USC 102 and 103
“Applicant's arguments filed on 02/10/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-5 and 7-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a system for sensing ferromagnetic material in a volume or structure, the system adapted to be connected to a power source, the system comprising: a chassis made of a non-ferrous material for mounting the plurality of directional magnetic field sensors and the plurality of magnetic field sources or generators, the chassis having wheels or rollers for allowing the chassis to move on the structure being sensed in combination with the other limitations of the claim.

Claims 2-5 and 7-15 are also allowed as they depend on allowed claim 1.

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a system for sensing ferromagnetic material in a volume or structure, the system adapted to be connected to a power source, the system comprising: 4) deactivating each of the magnetic field sources; 5) measuring the magnetic remnants from the structure; 6) taking the difference between the measured directional magnetic field strength for each activation and the measured magnetic remnants after each deactivation; and 7) using the difference 5to determining the amount and location of ferromagnetic material in the volume or structure being sensed in combination with other limitations of the claim. 

Claims 17-29 are also allowed as they depend on allowed claim 16. 

Regarding claim 30, the prior art of record taken alone or in combination fail to teach or suggest a system for sensing ferromagnetic material in a volume or structure, the system 5adapted to be connected to a power source, the system comprising: 1) activating the plurality of magnetic 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868